955 N.E.2d 730 (2011)
Jennings DAUGHERTY, Appellant,
v.
STATE of Indiana, Appellee.
No. 89S01-1108-CR-513.
Supreme Court of Indiana.
October 26, 2011.

PUBLISHED ORDER
By order dated August 18, 2011, the Court granted a petition seeking transfer of jurisdiction of this appeal from the Court of Appeals to this Court. After further review, including oral argument, the Court has determined that transfer of *731 jurisdiction was improvidently granted. Accordingly, the order granting transfer is VACATED and the transfer petition is DENIED.
The Court of Appeals not-for-publication memorandum decision, Daugherty v. State, No. 89A01-1010-CR-520, slip op., 2011 WL 1757797 (Ind.Ct.App. May 9, 2011), is no longer vacated under Appellate Rule 58(A) and is reinstated. But see App. R. 65 (addressing the precedential value of not-for-publication decisions). This appeal is at an end pursuant to Appellate Rule 58(B).
The Clerk is directed to certify this appeal as final and to send copies of the order to all counsel of record. The Clerk is also directed to post this order on the Court's website, and Thomson Reuters is directed to publish this order in the bound volumes of the Court's decisions.
All Justices concur.